EXHIBIT 10(a)   

 

PEOPLES ENERGY CORPORATION

DIRECTORS STOCK AND OPTION PLAN

(Effective December 1, 1999 and amended October 3, 2001 and November 7, 2001)

 

     Purpose

     The purpose of the Peoples Energy Corporation Directors Stock and Option
     Plan is to provide non-employee members of the Board of Directors with a
     proprietary interest in the Company to improve the Company's ability to
     attract and retain highly qualified individuals to serve as directors of
     the Company and to strengthen the commonality of interest between directors
     and shareholders. The Plan contemplates the grant of shares of common stock
     and non-qualified stock options (i.e., options which are not "statutory"
     within the meaning of Section 1.421-7(b) of the regulations under the Code)
     to acquire shares of the Company's common stock as part of each
     non-employee director's retainer compensation.

 1.  Definitions

     When used herein, the following terms shall have the respective meanings
     set forth below:

     "Agent"

     means a securities broker-dealer selected by the Company and registered
     under the Exchange Act.

     

     "Annual Retainer"

     means the annual retainer payable by the Company to Non-Employee Directors
     and shall include, for purposes of this Plan, meeting fees, cash retainers
     and any other cash compensation payable to Non-Employee Directors by the
     Company for services as a Director.

     

     "Annual Meeting of Shareholders"

     means the annual meeting of shareholders of the Company at which directors
     of the Company are elected.

     

     "Board"

     or
     "Board of Directors"
     means the Board of Directors of the Company.

     

     "Broker-Assisted Transaction" means a broker-assisted transaction through
     such securities broker as the Company may designate and with whom the
     Participant establishes a brokerage account, whereby the Participant
     effects a sale of shares of Common Stock to be delivered by the Company in
     connection with the exercise of an Option and such broker (i) delivers cash
     proceeds from such sale to the Company in satisfaction of the purchase
     price and/or any applicable taxes required to be paid by the Participant,
     and (ii) deducts from the number of shares otherwise deliverable to the
     Participant upon the exercise of an Option such number of shares of Common
     Stock as shall have a value equal to the amount of the Option exercise
     price and/or taxes required to be paid in connection with such exercise (or
     portion thereof not paid in cash) and applies such shares in satisfaction
     of such sale transaction.

     "Change In Control"

     means:

     

     (A)     either (1) receipt by the Company of a report on Schedule 13D, or
     an amendment to such a report, filed with SEC pursuant to Section 13(d) of
     the Exchange Act disclosing that any person (as such term is used in
     Section 13(d) of the Exchange Act ("Person")), is the beneficial owner,
     directly or indirectly, of twenty percent (20%) or more of the outstanding
     stock of the Company, or (2) actual knowledge by the Company of facts, on
     the basis of which any Person is required to file such a report on Schedule
     13D, or to make an amendment to such a report, with the SEC (or would be
     required to file such a report or amendment upon the lapse of the
     applicable period of time specified in Section 13 (d) of the Exchange Act)
     disclosing that such Person is the beneficial owner, directly or
     indirectly, of twenty (20) percent or more of the outstanding stock of the
     Company; or

     (B)     purchase by any Person, other than the Company or a wholly-owned
     subsidiary of the Company, of shares pursuant to a tender or exchange offer
     to acquire any stock of the Company (or securities convertible into stock)
     for cash, securities or any other consideration provided that, after
     consummation of the offer, such Person is the beneficial owner (as defined
     in Rule 13d-3 under the Exchange Act), directly or indirectly, of twenty
     percent (20%) or more of the outstanding stock of the Company (calculated
     as provided in paragraph (d) of Rule 13d-3 under the Exchange Act in the
     case of rights to acquire stock); or

     (C)     approval by the shareholders of the Company of (1) any
     consolidation or merger of the Company in which the Company is not the
     continuing or surviving corporation or pursuant to which shares of stock of
     the Company would be converted into cash, securities or other property,
     other than a consolidation or merger of the Company in which holders of its
     stock immediately prior to the consolidation or merger have substantially
     the same proportionate ownership of common stock of the surviving
     corporation immediately after the consolidation or merger as immediately
     before, or (2) any consolidation or merger in which the Company is the
     continuing or surviving corporation, but in which the common shareholders
     of the Company immediately prior to the consolidation or merger do not hold
     at least ninety percent (90%) of the outstanding common stock of the
     continuing or surviving corporation (except where such holders of common
     stock hold at least ninety percent (90%) of the common stock of the
     corporation which owns all of the common stock of the Company), or (3) any
     sale, lease, exchange or other transfer (in one transaction or a series of
     related transactions) of all or substantially all the assets of the Company
     ("Transfer Transaction"), (except where (x) the Company owns all of the
     outstanding stock of the transferee entity or (y) the holders of the
     Company's common stock immediately prior to the Transfer Transaction own at
     least ninety percent (90%) of the outstanding stock of the transferee
     entity, immediately after the Transfer Transaction), or (4) any
     consolidation or merger of the Company where, after the consolidation or
     merger, one Person owns one hundred percent (100%) of the shares of stock
     of the Company (except where the holders of the Company's common stock
     immediately prior to such merger or consolidation own at least ninety
     percent (90%) of the outstanding stock of such Person immediately after
     such consolidation or merger); or

     (D)     a change in the majority of the members of the Board within a
     twenty-four (24) month period, unless the election or nomination for
     election by the Company's shareholders of each new director was approved by
     the vote of at least two-thirds of the directors then still in office who
     were in office at the beginning of the twenty-four (24) month period.

     "Code"

     means the Internal Revenue Code of 1986, as amended.

     

     "Committee"

     means the Compensation-Nominating Committee of the Board.

     

     "Common Stock"

     means the common stock, no par value, of the Company.

     

     "Company"

     means Peoples Energy Corporation, an Illinois corporation, and any
     successor corporation.

     

     "Effective Date"

     means December 1, 1999.

     

     "Employee"

     means any officer or other common law employee of the Company or of any of
     its business units or divisions or of any Subsidiary.

     

     "Exchange Act"

     means the Securities Exchange Act of 1934, as amended.

     

     "Non-Employee Director"

     or
     "Participant"
     means any person who is elected or appointed to the Board of Directors of
     the Company and who is not an Employee.

     

     "Option"

     means an option to acquire the Company's Common Stock granted pursuant to
     the terms of this Plan.

     

     "Option Payment"

     means that portion of the Annual Retainer to be paid to Non-Employee
     Directors in Options rather than cash for services rendered as a director
     of the Company, as provided in Section 5 hereof.

     

     "Plan"

     means this Directors Stock and Option Plan, adopted by the Board on
     December 1, 1999, as it may be amended from time to time.

     

     "Plan Year"

     means the period commencing on January 1 of each year and ending on
     December 31 during the term of this Plan, with the first Plan Year
     commencing January 1, 2000.

     

     "SEC"

     means the United States Securities and Exchange Commission.

     

     "Stock Payment"

     means that portion of the Annual Retainer to be paid to Non-Employee
     Directors in shares of Common Stock rather than cash for services rendered
     as a director of the Company, as provided in Section 5 hereof.

     

     "Subsidiary"

     means any corporation, limited liability company, partnership, limited
     partnership, or other entity of which the Company beneficially owns,
     directly or indirectly, 50 percent or more of the outstanding voting
     securities.

     

 2.  Shares of Common Stock Subject to the Plan

     A.     Subject to Section 8 below, the maximum aggregate number of shares
     of Common Stock that may be delivered under the Plan pursuant to Stock
     Payments or sold pursuant to the exercise of Options distributed under the
     Plan is 200,000 shares. If an Option ceases to be exercisable by reason of
     the expiration of the term of the Option, the termination of the
     Non-Employee Director's status as a member of the Board (other than
     termination as provided in Section 7 below) or the waiver by a Participant
     of the right to exercise an Option, then the shares of Common Stock which
     were subject to such exercise but as to which the Participant has not
     exercised shall again become available for delivery or sale pursuant to
     Stock Payments or Option Payments.

     B.     The Common Stock to be delivered under the Plan may be made
     available from authorized but unissued shares of Common Stock, treasury
     stock or shares of Common Stock purchased on the open market. Shares of
     Common Stock purchased on the open market shall be purchased by the Agent
     in compliance with Regulation M under the Exchange Act to the extent
     compliance shall be required by law.

 3.  Administration

     A.     The Plan will be administered by the Committee. The Company shall
     pay all costs of administration of the Plan.

     B.     Subject to and not inconsistent with the express provisions of the
     Plan, the Committee has and may exercise such powers and authority of the
     Board as may be necessary or appropriate for the Committee to carry out its
     functions under the Plan. Without limiting the generality of the foregoing,
     the Committee shall have full power and authority (i) to determine all
     questions of fact that may arise under the Plan, (ii) to interpret the Plan
     and to make all other determinations necessary or advisable for the
     administration of the Plan and (iii) to prescribe, amend and rescind rules
     and regulations relating to the Plan, including, without limitation, any
     rules which the Committee determines are necessary or appropriate to ensure
     that the Company and the Plan will be able to comply with all applicable
     provisions of any applicable federal, state or local law. All
     interpretations, determinations and actions by the Committee will be final
     and binding upon all persons, including the Company and the Participants.

 4.  Determination of Annual Retainer, Stock and Option Payments

     A.     The Board shall determine the Annual Retainer payable to all
     Non-Employee Directors of the Company. The cash portion of the Annual
     Retainer shall be paid to Non-Employee Directors at such times and in such
     manner as may be determined by the Board of Directors.

     B.     Each director who is a Non-Employee Director on May 1 of each Plan
     Year shall receive, effective as of such date, a Stock Payment of 300
     shares of Common Stock and an Option Payment of 3000 Options as a portion
     of the Annual Retainer payable to such director for the Plan Year in which
     such date occurs.

 5.  Terms of Stock Payments.

     A.     Certificates evidencing the shares of Common Stock constituting
     Stock Payments shall be registered in the respective names of the
     Participants and shall be issued to each Participant.

     B.     Any director may decline a Stock Payment for any Plan Year;
     provided, however, that no cash compensation shall be paid in lieu thereof.
     Any director who declines a Stock Payment must do so in writing prior to
     the performance of any services as a Non-Employee Director for the Plan
     Year to which such Stock Payment relates.

     D.     No Non-Employee Director shall be required to forfeit or otherwise
     return any shares of Common Stock issued to such Participant as a Stock
     Payment pursuant to the Plan notwithstanding any change in status of such
     Non-Employee Director which renders such Participant ineligible to continue
     as a Participant in the Plan. Any person who is a Non-Employee Director on
     May 1 of any Plan Year shall be entitled to receive a Stock Payment as a
     portion of the applicable Annual Retainer.

     E.     Each Participant may elect to have all or a portion of the shares of
     Common Stock deliverable to such Participant under Stock Payments deferred
     and paid in the form of Common Stock pursuant to and in accordance with to
     the terms and conditions of the Company's Directors Deferred Compensation
     Plan as amended from time to time

 6.  Terms of Option Payments

     A.     Each Option shall entitle the Participant to purchase one share of
     Common Stock at a price equal to one hundred percent (100%) of the mean
     between the highest and lowest quoted selling price for the Common Stock in
     the New York Stock Exchange Composite Transactions on the last day in April
     of the applicable Plan Year for which the New York Stock Exchange is open
     for trading. Each Option Payment shall be evidenced by a written agreement
     which shall comply with and be subject to the terms and conditions of this
     Section 7 and may contain such additional terms and conditions as the
     Committee may determine, provided that the terms and conditions of any such
     agreement for a given Option Payment shall be identical for each
     Participant receiving an Option Payment for the same Plan Year.

     B.     The Committee shall determine the commencement and expiration dates
     of the term during which an Option may be exercised, except that (i) no
     Option may be exercised prior to the date which is six (6) months after the
     date of the Option Payment under which such Option was issued, except as
     provided in Sections 7.C and 7.E below, and (ii) in no event shall any
     Option be exercisable after the tenth (10th) anniversary of the date of the
     Option Payment under which such Option was issued.

     C.     All outstanding Options shall become immediately exercisable upon
     the occurrence of a Change In Control.

     D.     Full payment for shares purchased pursuant to the exercise of an
     Option shall be made in cash and/or Common Stock at the time or times the
     Option is exercised in whole or in part. Subject to the sole discretion of
     the Committee and such rules and regulations as the Committee may have from
     time to time, payment may be made at the Participant's election (i) in
     Common Stock by delivery of shares which have been issued and outstanding
     for at least six (6) months, or (ii) subject to the compliance with all
     applicable securities laws, pursuant to a Broker-Assisted Transaction. Any
     such Common Stock submitted in payment for an Option pursuant to clause (i)
     of the preceding sentence shall be valued at the mean between the highest
     and lowest quoted selling price of such Common Stock of the Company in the
     New York Stock Exchange Composite Transactions on the date of exercise or,
     if such stock was not traded on such date, on the last preceding date on
     which such stock was traded. Any Common Stock used in connection with
     payment for an Option pursuant to a Broker-Assisted Transaction shall be
     valued at the actual price per share at which the sale transaction is
     executed by the broker. No shares shall be issued pursuant to the exercise
     of an Option until full payment thereof has been made and no person shall
     have any of the rights of a shareholder with respect to Options held,
     except to the extent such Options have been exercised and the shares issued
     to such person.

     E.     A Participant's rights to exercise an Option shall terminate when
     the Participant is no longer a Non-Employee Director of the Company unless
     such Participant's term as a member of the Board is terminated by reason of
     such Participant's death, disability or retirement. If a Participant dies
     prior to termination of such Participant's Option without having fully
     exercised such Option, the beneficiary or beneficiaries designated by such
     Participant pursuant to Section 7.H hereof, or, if no such beneficiary or
     beneficiaries have been designated by such Participant or if no such
     beneficiary or beneficiaries have survived the Participant, then the
     Participant's surviving spouse, or, if the Participant has no surviving
     spouse, then the estate of the Participant or any person who acquires the
     right to exercise such Option by bequest or inheritance or by reason of the
     death of the Participant, shall have the right to exercise the Option
     during its term within the three (3) year period after the Participant's
     death. Such Option shall become immediately exercisable upon the
     Participant's death.

     F.     If a Participant's status as a Non-Employee Director is terminated
     by reason of such Participant's disability (as determined in the sole
     discretion of the Committee) prior to termination of such Participant's
     Option without the Participant having fully exercised such Option, the
     Participant shall have the right to exercise the Option during its term
     within such period as may be provided at the time of the Option Payment for
     such Option, not to exceed three (3) years after termination of status as a
     Non-Employee Director; provided that no such Option may be exercised prior
     to the date which is six (6) months after the date of the Option Payment
     under which such Option was issued.

     G.     If a Participant retires from the Board prior to termination of such
     Participant's Option without having fully exercised such Option, such
     Participant shall have the right to exercise the Option during its term
     within such period as may be provided at the time of the grant, not to
     exceed three (3) years after retirement, but only to the extent such Option
     was exercisable by the Participant immediately prior to such Participant's
     retirement. The Committee may prescribe in its discretion criteria for
     retirement of a Non-Employee Director.

     H.     Except as otherwise expressly provided in this Section 7.H, Options
     shall not be transferable other than by will or by the laws of descent and
     distribution and during a Participant's lifetime shall be exercisable only
     by the Participant or the Participant's guardian or legal representative.
     Notwithstanding the preceding sentence, a Participant may, by giving notice
     to the Company during the Participant's lifetime, designate (i) a
     beneficiary or beneficiaries to whom Options shall be transferred in the
     event of the Participant's death, and (ii) the specific number or
     proportions of the Participant's Options to be transferred to each such
     designated beneficiary if more than one beneficiary is properly designated.
     Any such designation may be revoked or changed by the Participant at any
     time and from time to time by similar notice. If there is no such
     designated beneficiary living upon the death of the Participant or if all
     such designated beneficiaries die prior to exercise of all of the
     Participant's Options under this Plan, any remaining Options shall be
     transferred to the Participant's surviving spouse or, if none, then the
     remaining Options will be transferred to the estate or personal
     representative of the Participant. If the Company, after reasonable
     inquiry, is unable to determine within twelve months after the
     Participant's death whether any designated beneficiary of such Participant
     did in fact survive the Participant, such beneficiary shall be conclusively
     presumed to have died prior to the Participant's death. Any designated
     beneficiary, surviving spouse or other person acquiring any Options
     pursuant to this paragraph 7.H shall have the right to exercise such
     Options as set forth in paragraph 7.E, above.

 7.  Adjustment For Changes in Capitalization, Etc.

     In the event there is any change in the Common Stock of the Company through
     the declaration of a stock dividend, or through recapitalization resulting
     in stock split-ups, reverse stock split-ups, or combinations or exchanges
     of shares, or otherwise, then the number of shares of Common Stock
     remaining available for Stock Payments or for sale pursuant to the exercise
     of Options, and the number of shares for which Options may be exercised
     under any then existing and unexercised Options, shall be adjusted
     appropriately by the Committee. The Committee shall also make appropriate
     adjustments to the exercise price of any then existing and unexercised
     Options. Any determination by the Committee as to any such adjustment will
     be final, binding and conclusive. The maximum number of shares available
     under the Plan as a result of any such adjustment shall be rounded down to
     the nearest whole share.

 8.  Amendment and Termination of Plan

     The Board will have the power, in its discretion, to amend, suspend or
     terminate the Plan at any time; provided, however, that no amendment which
     requires shareholder approval in order for the Plan to continue to comply
     with Rule 16b-3 under the Exchange Act, including any successor to such
     Rule, shall be effective unless such amendment shall be approved by the
     requisite vote of the shareholders of the Company entitled to vote thereon.
     Except as otherwise provided in this Plan, no Option Payment or Stock
     Payment made prior to an amendment to this Plan may be altered or impaired
     without the consent of the Participant affected thereby.

 9.  Effective Date and Duration of the Plan

     The Plan will become effective upon the Effective Date, and shall remain in
     effect, subject to the right of the Board of Directors to terminate the
     Plan at any time pursuant to Section 8, until all shares subject to the
     Plan have been purchased or acquired according to the Plan's provisions.

 10. Miscellaneous Provisions

     A.     Continuation of Directors in Same Status

     Nothing in the Plan or any action taken pursuant to the Plan shall be
     construed as creating or constituting evidence of any agreement or
     understanding, express or implied, that the Company will retain a
     Non-Employee Director as a director or in any other capacity for any period
     of time or at a particular retainer or other rate of compensation, or as
     conferring upon any Participant any legal or other right to continue as a
     director or in any other capacity.

     B.     Compliance with Government Regulations

     Neither the plan nor the Company shall be obligated to issue any shares of
     Common Stock pursuant to the Plan at any time unless and until all
     applicable requirements imposed by any federal and state securities and
     other laws, rules and regulations, by any regulatory agencies or by any
     stock exchanges upon which the Common Stock may be listed have been fully
     met. As a condition precedent to any issuance of shares of Common Stock and
     delivery of certificates evidencing such shares pursuant to the Plan, the
     Board or the Committee may require a Participant to take any such action
     and to make any such covenants, agreements and representations as the Board
     or the Committee, as the case may be, in its discretion deems necessary or
     advisable to ensure compliance with such requirements. The Company shall in
     no event be obligated to register Options or shares of Common Stock
     deliverable under the Plan pursuant to the Securities Act of 1933, as
     amended, or to qualify or register such Options or shares under any
     securities laws of any state upon their issuance under the Plan or at any
     time thereafter, or to take any other action in order to cause the issuance
     and delivery of such Options and shares under the Plan or any subsequent
     offer, sale or other transfer of such Options or shares to comply with any
     such law, regulation or requirement. Participants are responsible for
     complying with all applicable federal and state securities and other laws,
     rules and regulations in connection with any offer, sale or other transfer
     of the Options or shares of Common Stock issued under the Plan or any
     interest therein including, without limitation, compliance with the
     registration requirements of the Securities Act of 1933, as amended (unless
     an exemption therefrom is available), or with the provisions of Rule 144
     promulgated thereunder, if applicable, or any successor provisions.
     Certificates for shares of Common Stock may be have placed thereon such
     legends and notices as the Committee shall deem appropriate.

     C.     Nontransferability of Rights

     No Participant shall have the right to assign or the right to receive any
     Stock Payment, Option Payment or any other right or interest under the
     Plan, contingent or otherwise, or to cause or permit any encumbrance,
     pledge or charge of any nature to be imposed on any such Stock Payment
     (prior to the issuance and delivery of shares of Common Stock evidencing
     such Stock Payment), Option Payment or any such right or interest.

     D.     Severability

     In the event that any provision of the Plan is held invalid, void or
     unenforceable, the same shall not affect, in any respect whatsoever, the
     validity of any other provision of the Plan.

     E.     Governing Law

     To the extent not preempted by federal law, the Plan shall be governed by
     the laws of the State of Illinois.